MEMORANDUM **
Marco Vinicio Del Aquila-Rodas, a native and citizen of Guatemala, petitions pro se for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s order denying his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence. See Zheng v. Ashcroft, 332 F.3d 1186, 1193 (9th Cir.2003). We deny the petition for review.
Substantial evidence supports the agency’s finding that Aquila-Rodas did not meet his burden of proving eligibility for CAT deferral of removal where his single detention by the Guatemalan government occurred 23 years ago and where he offered no evidence that the government would seek to harm him upon his return. See 8 C.F.R. § 1208.16(c)(3) (all evidence of the possibility of future torture shall be considered, including past torture, the possibility of relocation, violations of human rights in the country of return, and other relevant country conditions); Bellout v. Ashcroft, 363 F.3d 975, 979 (9th Cir.2004) (substantial evidence supported agency’s denial of CAT deferral of removal where alien presented a single incident of police abuse which occurred ten years prior).
We need not reach Aquila-Rodas’s remaining contentions because he does not challenge the agency’s finding that he is ineligible for asylum and withholding of removal relief due to his criminal convictions.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.